UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 00-6727



JOHN P. BROWN,

                                              Plaintiff - Appellant,

            versus


JAMES MIKE SEMO, a/k/a CS-1,

                                               Defendant - Appellee.




                              No. 00-6728



JOHN P. BROWN,

                                              Plaintiff - Appellant,

            versus


JOE SEMO,

                                               Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-98-3428-3-17BC, CA-98-3430-3-17BC)


Submitted:    February 20, 2001              Decided:   March 8, 2001
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John P. Brown, Appellant Pro Se.     James Mike Semo, Joe Semo,
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     John P. Brown appeals the district court’s order denying re-

lief on his complaints filed under 18 U.S.C.A. § 2520 (West 2000),

the orders denying his motions filed under Fed. R. Civ. P. 59(e),

and the order denying his motion for a certificate of appeal-

ability.   We have reviewed the records, the district court’s opin-

ion accepting the magistrate judge’s recommendation to dismiss

Brown’s complaints as frivolous under 28 U.S.C.A. § 1915(e)(2)(B)

(West Supp. 2000), and the district court’s orders denying his Rule

59(e) motions and motion for a certificate of appealability.   Our

review leads us to conclude that there is no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Brown v. Semo, No. CA-98-3428-3-17BC (D.S.C. filed Nov. 19, 1999 &

entered Nov. 22, 1999; Dec. 7, 1999); Brown v. Semo, No. CA-98-

3430-3-17BC (D.S.C. June 1, 2000; filed June 13, 2000 & entered

June 14, 2000).   We deny Brown’s motions for certificates of ap-

pealability and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 3